Citation Nr: 1608633	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  10-25 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a compensable evaluation for residuals, pain in left thumb and index finger.   

(The issues of entitlement to service connection for a right knee disability and a right ankle disability, are the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Brant, Associate Counsel


INTRODUCTION

The Veteran had service from June 1985 to July 1985; the official records as to the type of service are incomplete.  The Veteran also had active service from August or September 1992 to April 1998.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision issued by the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA), which denied a claim for an increased (compensable) evaluation for residuals, pain in left thumb and index finger.  

In April 2011, the Veteran testified at a Travel Board hearing before the undersigned.  In October 2011, this judge remanded the claim for further development.  The matter is now back before the Board.

This is a paperless appeal located on the Veterans Benefits Management System (VBMS).  The Virtual VA paperless claims processing system contains VA treatment records dated from August 1998 to December 2012.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  


FINDING OF FACT

The Veteran's service-connected residuals, pain in left thumb and index finger, are manifested by X-ray evidence of arthritis with pain and functional impairment; compensable limitation of motion is not shown.


CONCLUSION OF LAW

For the entire period on appeal, the criteria for a 10 percent disability evaluation, and no higher, for residuals, pain in left thumb and index finger, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5229 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to a compensable rating for his service-connected residuals, pain in left thumb and index finger.  During his hearing, held in April 2011, the Veteran testified that his left hand condition had worsened due to over usage.  He described increased pain, weakness, and stiffness.  He noted that his disability caused him to drop the mail at work.  He also noted difficulty with twisting jar lids.  He indicated that his symptoms had worsened since his June 2009 VA examination.  The Veteran reported that X-ray imaging revealed arthritis.

In May 2005, the RO granted service connection for a left hand and thumb condition, evaluated as noncompensable.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014 & Supp. 2015).  

The Veteran subsequently filed claims for a compensable rating on two occasions, which were denied by the RO in August 2007, and May 2008.  In each case, there was no appeal, and the RO's decision became final.  Id.

In April 2009, the Veteran filed a claim for a compensable rating.  In June 2009, the RO denied the claim.  The Veteran has appealed.

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38
U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Furthermore, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Joints that are actually painful, unstable, or maligned due to a healed injury are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran's service-connected residuals, pain in left thumb and index finger, are currently provided a noncompensable rating under Diagnostic Codes 5228 and 5229.  

Under Diagnostic Code 5228 (limitation of motion of the thumb), a 10 percent rating evaluation for a gap of one to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  

A 20 percent rating evaluation is assigned when there is a gap of more than 2 inches (5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  Diagnostic Code 5228 does not provide for a higher than 20 percent rating. 

Under Diagnostic Code 5229 (limitation of motion of the index or long finger), a zero percent rating is warranted where there is limitation of motion with a gap of less than 1 inch (2.5 centimeters (cm)) between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  

A 10 percent rating is warranted when there is limitation of motion with a gap of 1 inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  Diagnostic Code 5229 does not provide for a higher than 10 percent rating.

All other compensable ratings under the Diagnostic Codes related to the hands and fingers require ankylosis of individual or multiple digits.

If the disability is noncompensable under the appropriate Diagnostic Code for the joint involved, a 10 percent rating will be for application for such major joint or group of minor joints affected by limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion needs to be objectively shown by findings such as swelling, muscle spasm, or painful motion.  Id.  In the absence of limitation of motion, a 10 percent evaluation is warranted for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is warranted with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joints with occasional incapacitating exacerbations. Id.

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results." Id. at 10-11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). Pursuant to 38 C.F.R. § 4.59 , painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).

In a VA treatment record, dated in January 2008, the Veteran complained of left hand stiffness and weakness for years.  In July 2008, the Veteran complained of increasing hand pain; he was provided with additional medication for pain management.

In a March 2009 private treatment record, the Veteran complained of left hand pain.  He indicated the onset was acute and had been occurring in an intermittent pattern for three weeks.  The Veteran described the course of pain as constant.  He described the severity of pain as moderate.  He characterized the pain as a "dull aching."  He indicated the location of pain was in the base of the left thumb.  The Veteran indicated that his hand pain was aggravated by any movement, work duties, and making a fist.  He denied any relieving factors.  On examination, there was swelling of the carpo-metacarpal.  The Veteran was instructed to treat his pain with over-the-counter Advil and Glucosamine.  A magnetic resonance imaging (MRI) scan, dated in March 2009, revealed moderate degenerative changes of the MCC of the index finger.  The diagnosis was sprain/strain of the left hand, unspecified site.

On VA examination in June 2009, the Veteran indicated that since his last VA examination in June 2007, his pain had increased.  He also noted increased stiffness and soreness with radiation to the wrist.  The Veteran reported that he was treating his symptoms with Naprosyn medication and Soothex cream.  He indicated that he had X-rays taken and was told he had arthritis in the thumb and index finger of the left hand.  The examiner noted a history of trauma to the hand/fingers; the examiner noted overuse of the left hand from the right hand injury.  The examiner noted an overall decrease in strength of the left hand.  The examiner noted pain in the index finger, thumb, and all joints of the left hand.  The examiner noted daily, severe flare-ups of the left thumb (interphalangeal, metacarpal, and carpal joints) and index finger (proximal interphalangeal, distal interphalangeal, and metacarpal joints).  

On examination, there was no objective evidence of pain on active range of motion of the index finger; the Veteran had full range of motion.  There was no gap between the index finger and the proximal transverse crease of the hand on maximal flexion of the finger.  There was no additional limitation of motion following repetitive motion.  There was no gap between the left thumb pad and the fingers, or objective evidence of pain on thumb range of motion.  There was no additional limitation of motion following repetitive motion.  There was no ankylosis of the left thumb or index finger.  There was no decreased strength for pushing, pulling, and twisting.  There was no decreased dexterity for twisting, probing, writing, touching and expression.  The diagnosis was continued bilateral arthralgia to the thumbs and index fingers.  The problem associated with the diagnosis was residuals, pain in the left thumb and index finger.  There were no significant effects on the Veteran's usual occupation or daily activities.

In a submission from the Veteran's treating provider dated in April 2011, Dr. D. R. noted that he was treating the Veteran for left hand pain.  He noted that the Veteran had severe stabbing pain in his left hand when he held a bundle of letters.  Dr. D. R. noted that the Veteran had difficulty moving his left thumb, along with a burning sensation and locking, especially with any significant amount of weight in the left hand.  Dr. D. R. indicated that X-rays of the hand showed no obvious acute bony abnormalities with some mild degenerative changes.  Dr. D. R. noted that extension of the thumb caused significant discomfort and pain.  He noted that the Veteran was placed on a Medrol dose pack.  He noted a diagnosis of tendonitis, exacerbated by the Veteran's profession.

Pursuant to an October 2011 Board remand, the Veteran was afforded another VA examination in July 2014.  The Veteran reported continued pain developing in his left thumb and index finger.  He reported that with his employment, he used his left hand more with "pinching mail," which caused more pain.  The Veteran denied flare-ups.  There was no gap between any fingertips and the proximal transverse crease of the palm or evidence of painful motion in attempting to touch the palm with the fingertips.  There was no limitation of extension or evidence of painful motion for the index finger or long finger.  The Veteran was able to perform repetitive-use testing with three repetitions; there was no additional limitation of motion for any fingers post-test.  There was no gap between the thumb pad and the fingers post-test.  There was no limitation of extension for the index finger post-test.  The examiner indicated that the Veteran did not have functional loss or functional impairment of any of the fingers or thumbs.  The examiner noted that the Veteran did not have tenderness of pain to palpation.  Muscle strength was within normal limits.  There was no ankylosis.  The Veteran did not require the use of any assistive devices.  The examiner indicated that according to the Veteran, repetitive use of his hands for work increased pain during work.  He reported subsequent hand stiffness in the morning.  The examiner noted that both hands had equal strength and were equally muscled throughout.  He did not find any atrophy.  The examiner did not find any Mitchell criteria.

In an addendum opinion dated in October 2014, the July 2014 VA examiner noted that the claims file noted complaints of pain to the hand with employment, which requires frequent use of the hand.  The examiner also noted that a private physician had rendered a diagnosis of tendonitis.  The examiner indicated that the Veteran's complaints regarding the left thumb and index finger predated this diagnosis; however, the examination of the hand was normal.  The examiner indicated that these complaints were only subjective consistent with overuse at the Veteran's present employment.  The examiner diagnosed hand overuse syndrome with normal physical examination of the left hand, including the thumb and index finger.

In a private treatment record dated in July 2014, examination of the left hand revealed severe tenderness over the lateral aspect of the hand with limited range of motion.  The assessment was arthritis.

The Veteran does not meet the criteria for a compensable evaluation for the left thumb or index finger under Diagnostic Codes 5228 or 5229, or any of the other diagnostic codes related to the hands or fingers.  The Veteran's fingers have full range of motion and are not ankylosed.  See June 2009 and July 2014 VA examinations.  With respect to Diagnostic Code 5229, there is no limitation of motion with a gap of 1 inch (2.5 cm) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  With respect to Diagnostic Code 5228, there is no limitation of motion with a gap of one to 2 inches (2.5 to 5.1 cm) between the thumb pad and the fingers with the thumb attempting to oppose the fingers

However, resolving all doubt in favor of the Veteran, the Board finds that because the Veteran has objective findings of arthritis with complaints of pain, swelling, and stiffness, he is entitled to a compensable rating of 10 percent under Diagnostic Code 5003 for the entire rating period.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray study, is deemed to be "limitation of motion" and warrants the minimum rating for a joint, even if there is no compensable limitation of motion).  It is the intent of the rating schedule to recognize painful motion with joint or periarticular pathology as productive of disability and at least the minimum compensable rating for the joint.  C.F.R. § 4.59 (2015).  As the finger joints consist of a group of minor joints, a 10 percent rating is warranted.  

The evidence indicates that the Veteran's residuals, pain in left thumb and index finger, are manifested by X-ray evidence of arthritis with complaints of recurring pain, stiffness, and swelling.  Although the Veteran had full range of motion on examination in June 2009 and July 2014, the Board finds that there is sufficient evidence to show the Veteran has some painful motion in his left thumb and index finger as a result of his arthritis.  In this regard, the June 2009 VA examiner noted an overall decrease in strength of the left hand.  The examiner noted pain in the index finger, thumb, and all joints of the left hand.  The examiner noted daily, severe flare-ups of the left thumb (interphalangeal, metacarpal, and carpal joints) and index finger (proximal interphalangeal, distal interphalangeal, and metacarpal joints).  Additionally, in April 2011, the Veteran's treating physician, Dr. D. R., noted that the Veteran had severe stabbing pain in his left hand when he held a bundle of letters.  He noted that the Veteran had difficulty moving his left thumb, along with a burning sensation and locking, especially with any significant amount of weight in the left hand.  Dr. D. R. noted that extension of the thumb caused significant discomfort and pain.  Furthermore, in a private treatment record dated in July 2014, examination of the left hand revealed severe tenderness over the lateral aspect of the hand with limited range of motion due to arthritis.

Taking into account all of the evidence set out above, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the evidence of record supports assigning a compensable rating of 10 percent for his residuals, pain in left thumb and index finger, for the entire period on appeal, based on the objective findings of arthritis with noncompensable painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (indicating this minimum compensable rating is to be assigned even when there is not a compensable degree of limitation of motion); see also 38 C.F.R. §§ 4.40, 4.45 (2015).   

In summary, the Board finds that the evidence supports granting an increased rating of 10 percent for the Veteran's residuals, pain in left thumb and index finger, for the entire period on appeal, based on X-ray evidence of arthritis with complaints of pain, stiffness, and swelling. 

A rating in excess of 10 percent is not warranted.  The degree of functional loss does not warrant more than a 10 percent rating, as there are no contributing factors of weakness, fatigability, incoordination, or pain during flare-ups or repeated use over time that could additionally limit the functional ability of the hand.  Id.  In summary, even taking the Veteran's complaints of pain and stiffness into account, the Board finds that, when the ranges of motion in the left thumb and index finger are considered together with the evidence of functional loss due to finger pathology, the evidence does not support a conclusion that the loss of motion in the affected fingers more nearly approximates the criteria for a 20 percent rating under Diagnostic Code 5228, even with consideration of 38 C.F.R. §§ 4.40  and 4.45.  

Consideration has also been given to whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the veteran or reasonably raised by the record).  In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1) (2015); Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is not inadequate.  A rating in excess of that currently assigned is provided for certain manifestations of the service-connected disability on appeal (i.e., the thumb), which have been discussed.  The evidence reflects that those manifestations are not present in this case.  The Veteran's service-connected residuals, pain in left thumb and index finger are manifested primarily by pain, including pain on movement, but no showing of significant weakness, abnormality, or other indicia of greater functional loss.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability, as the criteria assess the level of occupational impairment attributable to the Veteran's symptoms, and the level of functioning.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115. 

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  In this case, the Veteran has been employed during the time period in issue.  The June 2009 VA examiner noted that the Veteran complained of pain and difficulty gripping mail at his job, but concluded that there were no significant effects on his occupation due to the disability in issue.  The July 2014 VA examination shows that the Veteran's disability was manifested by pain and stiffness, and some limitation of motion.  The October 2014 VA addendum shows that the examiner specifically noted the Veteran's complaints in relation to his employment.  The examiner stated that there are only subjective complaints which are consistent with over-use, and that the physical examination of the left hand ,including the thumb, and index finger, was normal.  There is no history of relevant surgery or hospitalization during the time period on appeal.  The Board finds, therefore, that the Veteran's service-connected disability in issue is not shown to have resulted in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if his disability picture was exceptional or unusual, referral would not be warranted. 

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

The Board acknowledges that the Veteran is competent to report symptoms of his disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of disability of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by medical professionals who have examined him.  The medical findings directly address the criteria under which this disability is evaluated.  The Board finds these records to be the most probative evidence of record, and therefore they are accorded greater weight than the Veteran's conclusions regarding increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

In deciding the Veteran's claim, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that the Veteran's rating should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability on appeal such that an increased rating is warranted.  

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  In this instance; however, the issue is not raised by the record.  There is no evidence the Veteran's service-connected residuals, pain in left thumb and index finger render him unemployable.  The Board notes that the Veteran has consistently reported working full-time at the United States Postal Service.  Although he has indicated that he has missed some time from work due to his disability, there is no suggestion, either from the Veteran or from the evidence itself, that this disability has a profound effect on his ability to work in and of itself.  Therefore, the Board finds that this appeal does not encompass a TDIU claim at this time.

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014 & Supp. 2015); 38 C.F.R. § 3.159 (2015).  The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board. Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via letters dated in May 2009, of the criteria for establishing an increased rating, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements.  Nothing more was required.

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's available service treatment reports, as well as VA and non-VA medical records.  The Veteran has been afforded two VA examinations during the time period on appeal.  

In October 2011, the Board remanded the Veteran's claim for additional evidentiary development.  The Board instructed the RO to schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected residuals, pain in left thumb and index finger.  In July 2014, the RO provided the Veteran with a VA examination for his residuals, pain in left thumb and index finger disability.  The July 2014 examination report included all findings requested by the Board.  An October 2014 addendum was also obtained.  Thereafter, the RO readjudicated the Veteran's claim in an SSOC dated in October 2014.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147   (1999) (remand not required under Stegall v. West, 11 Vet. App. 268   (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided). 

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge of the Board or local Decision Review Officer (DRO) at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue, and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  The Board finds that the Board hearing was sufficiently thorough; during the hearing, the undersigned effectively outlined the issue on appeal and suggested that any evidence that may be advantageous to the Veteran's position be submitted.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the hearing.

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.



ORDER

A 10 percent rating, but no higher, for residuals, pain in left thumb and index finger, is granted, subject to provisions governing the payment of monetary benefits.



____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


